Citation Nr: 0713868	
Decision Date: 05/10/07    Archive Date: 05/25/07

DOCKET NO.  02-17 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

M. Prem, Associate Counsel


INTRODUCTION

The veteran served in the Philippine Commonwealth Army and 
the Regular Philippine Army from December 1941 to March 1946.  
He was a prisoner of war (POW) from May 15, 1942 to January 
25, 1943.  He died in October 1966.  The appellant is the 
veteran's widow.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2001 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  This 
matter was remanded in March 2006 for further development.  

This claim was originally denied in December 1973.  The 
appellant filed an application to reopen.  The Board issued a 
January 2004 decision in which it reopened the claim and 
remanded it for further development.  As noted above, the 
claim was then remanded again in March 2006.  


FINDINGS OF FACT

1.  The veteran's death certificate lists the cause of death 
as "new growth of liver."  

2.  At the time of the veteran's death in October 1966, 
service connection was not in effect for any disability.   

3.  "New growth of liver" medically refers to neoplasams of 
he liver which can either be benign tumors or malignant 
tumors; it does refer to cirrhosis of the liver.

4.  A malignant tumor of the liver was not manifested during 
the veteran's active duty service, or within one year of 
discharge, nor is it otherwise related to the veteran's 
service. 

5.  The veteran was never medically diagnosed as having 
cirrhosis of the liver. 

6.  A service-connected disability was not the immediate or 
underlying cause of the veteran's death, nor was a service-
connected disability etiologically related to the cause of 
the veteran's death.


CONCLUSION OF LAW

Disability incurred in or aggravated by active service did 
not cause or contribute substantially or materially to the 
cause of the veteran's death.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.312 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits. This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the appellant filed 
her claim in June 2000.  In December 2000, a VCAA letter was 
issued to the appellant.  This letter effectively notified 
the appellant of what information and evidence is needed to 
substantiate her claim, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in her possession that 
pertains to the claim.  Since the December 2000 VCAA notice 
preceded the February 2001 RO rating decision, there is no 
defect with respect to the timing of the VCAA notice.   

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
        
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim, but there had been no notice of the 
method by which the VA determines disability ratings and 
effective dates.  Despite the inadequate notice provided to 
the appellant, the Board finds no prejudice to the appellant 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  The 
Board notes that the RO did furnish the appellant a letter in 
December 2000 in which it advised the appellant of what 
information and evidence is needed to substantiate her claim, 
as well as what information and evidence must be submitted by 
the claimant, what information and evidence will be obtained 
by VA, and the need for the claimant to submit any evidence 
in her possession that pertains to the claim.  Since the 
Board concludes below that the preponderance of the evidence 
is against the claim, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  Nonetheless, the RO sent the appellant 
correspondences in March 2006 and November 2006 that fully 
complied with Dingess/Hartman.   

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim. 38 
U.S.C.A. § 5103A; 38 C.F.R. §  3.159(c).  As will be 
discussed in detail below, the veteran's service medical 
records are on file, as are post-service private medical 
records.  There is no indication of relevant, outstanding 
records which would support the appellant's claim.  38 
U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  The RO has 
obtained a medical opinion clarifying the definition of a 
medical phrase used in reporting the cause of the veteran's 
death.  The record now includes sufficient competent evidence 
to decide the appeal, and no further development of the 
evidence is necessary.  For all the foregoing reasons, the 
Board concludes that VA's duties to the appellant have been 
fulfilled with respect to the issue on appeal.

Service Connection - Cause of Death

The appellant is claiming entitlement to service connection 
for the cause of the veteran's death.  38 U.S.C.A. § 1310.  
The cause of a veteran's death will be considered to be due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a).  This 
question will be resolved by the use of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the veteran, including, particularly, autopsy 
reports.  38 C.F.R. § 3.312(a).  For a service-connected 
disability to be considered the principal or primary cause of 
death, it must singly, or with some other condition, be the 
immediate or underlying cause, or be etiologically related 
thereto.  38 C.F.R. § 3.312(b).  In determining whether a 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1). 

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
cirrhosis of the liver and malignant tumors, are presumed to 
have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  For 
veterans who were prisoners of war, certain disabilities, 
such as cirrhosis of the liver, are presumed to have been 
incurred in service if manifest to a compensable degree at 
any time after discharge from service.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

The veteran died in October 1966.  The death certificate 
lists the cause of death as "new growth of liver."  Service 
connection was not in effect for any disability at the time 
of the veteran's death, nor was there any claim pending.  

The medical term used on the veteran's death certificate, 
"new growth of liver," is not a term normally encountered 
and the meaning of that term in this case is critical.  The 
veteran submitted a February 2004 written communication from 
Dr. C.N.M., which suggests that one meaning of "new growth 
of liver" is cirrhosis (a condition that is subject to 
presumptive service connection).  Dr. C.N.M. indicates in his 
statement that this is interpretation, but no authority for 
that interpretation is cited.  

In its March 2006 remand, the Board requested a VA medical 
opinion regarding whether the phrase "new growth of liver" 
refers to liver cirrhosis.  The VA examiner reviewed the 
veteran's claims file and submitted a November 2006 opinion 
in which she stated that "'new growth of liver' is not used 
nor has it been used in past times to refer to cirrhosis of 
the liver."  She further explained that "'new growth of 
liver' refers to neoplasms of the liver which can either be 
benign tumors or malignant tumors of the liver.  Cirrhosis of 
the liver is not a new growth or tumor of the liver.  It is a 
chronic disease of the liver..."  The VA examiner cited a 
medical text dealing with diseases of the liver as authority 
for this interpretation of the term "new growth of liver."  

The veteran's service medical records show no findings 
attributed to a liver disorder.  Moreover, the veteran's post 
service medical records (which are scarce) also show no 
findings attributed to a liver disorder.  A February 2001 
medical certification from Cotabato Regional and Medical 
Center showed that a diagnosis of schistosomiasis was given 
in September 1966.  However, since this tropical disease was 
not manifested within one year of discharge, there is no 
basis to presume that this disease was related to the 
veteran's service.  38 C.F.R. §§ 3.308, 30309.  At any rate, 
there is no medical evidence suggesting that cirrhosis of the 
liver was ever diagnosed.  

A July 2000 medical certification from Dr. R.E. stated that 
he examined the veteran in October 1966.  He also certified 
that the cause of death was "new growth of liver."  
However, he stated in a July 2001 correspondence that the 
veteran's treatment records are no longer available.  Another 
July 2001 correspondence from Cotabato Regional and Medical 
Center also certified that the records from the veteran's 
hospitalization were no longer available. 

After reviewing the two medical opinions in light of the 
totality of the evidence of record, the Board believes that 
the VA examiner's interpretation should be afforded more 
weight.  The VA examiner cites to medical literature in 
support of the interpretation whereas Dr. C.N.M. merely 
states that his interpretation was given upon request of the 
appellant.  There is no citation to medical literature.  
Moreover, there is no evidence in the claims file suggesting 
that the veteran was ever diagnosed with cirrhosis of the 
liver.  The Board finds that the cause of the veteran's death 
was not cirrhosis of the liver.  As the preponderance of the 
evidence is against a finding that "new growth of liver" 
means cirrhosis, there is no basis for favorable application 
of the presumption afforded to former prisoners of war for 
that disorder. 

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for service connection for the cause of the veteran's 
death must be denied.  See Gilbert v. Derwinski, 1 Vet. App 
49 (1990).

 



ORDER

The appeal is denied. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


